DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of the amendment filed on January 28, 2022. Claims 2-6 and 8-12 have been cancelled. Claims 1 and 7 are pending.
Allowable Subject Matter
Claims 1 and 7 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious an electric vehicle having a rotation angle sensor, a shift lever configured to be operated by a driver of the electric vehicle for selecting a shift step from steps including a first step and a second step, and a traveling controller configured to drive the motor on a basis of a carrier frequency to control a driving force of the electric vehicle and to cause the electric vehicle to travel, the traveling controller while the shift step is in the first step, increase the carrier frequency as the revolution number of the motor increases; when i) the revolution number of the motor meets a first synchronization number and ii) the shift step increases from the first step to the second step, decrease the carrier frequency; and while the shift step is in the second step, increase the carrier frequency as the revolution number of the motor increases and the remaining structure of claim 1.
In the prior office action, the two cited Japanese patents teach changing the carrier frequency of a motor to simulate shifts automatically.  The patents cited do not teach or suggest a shift lever that allows the driver to shift and change the carrier .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/JUSTIN HOLMES/Primary Examiner, Art Unit 3655